Jordan, Judge.
This was a suit on a conditional-sale contract to recover the unpaid purchase price of an automobile brought by the assignee of the seller against the purchaser. The de*335fendant’s general and special demurrers to the petition were overruled and the exception is to that judgment. Held:
Decided January 28, 1963
Rehearing denied February 11, 1963.
Charles W. Anderson, for plaintiff in error.
A. Mims Wilkinson, Jr., contra.
The allegations of the petition which stated that the defendant was indebted to the plaintiff in the sum of $450.36 on a contract (a copy of which was attached to the petition as an exhibit), said sum being past due and unpaid, were sufficient to set forth a cause of action as against general demurrer (J. C. Pirkle &c. Co. v. Lester, 79 Ga. App. 512, 54 SE2d 298); and were not subject to special demurrer upon the ground that it was not alleged what amounts the defendant had paid upon the automobile and when such payments were made. C. I. T. Corf. v. Davis, 49 Ga. App. 634 (2) (176 SE 821).
The petition stated a cause of action and was not subject to the general and special demurrers interposed.

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.